Case 17-51122 Doc57_ Filed 03/11/19 Entered 03/12/19 08:57:26 Pagel oft Hl. US

260% |Z.

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT

BRIDGEPORT DIVISION
In re: ; Case No. 17-51122-JAM-13
JAMES T MCNALLY ;
(CHAPTER 13)
Debtor(s).

REPORT OF SMALL/UNCLAIMED DIVIDENDS

The undersigned trustee reports:

The dividend(s) payable to the creditor(s) listed in Exhibit A hereto is (are) in an amount less than
that Specified in Bankruptcy Rule 3010.

More than ninety (90) days have passed since the final distribution. I have made a reasonable
effort to locate those creditors who did not cash their checks within 90 days or whose checks were
returned undeliverable. The dividend(s) payable to the creditor(s) listed in Exhibit A hereto
remain unclaimed.

Pursuant to Bankruptcy Rule 3010 or 3011, as applicable, and 11 U.S.C. §347(a), the undersigned trustee

remits herewith a check in the total amount shown on Exhibit A for deposit into the United States Treasury,
pursuant to chapter 129 of title 28.

DATED:March 8, 2019

 

 

/s/ Roberta Napolitano. rustee
Roberta Napolitano, Trustee tr08378
Chapter 13 Standing Trustee

(860) 278-9410 tele

(860) 527-6185 fax

e-mail: mapolitano@ch13rn.com

 

 
Case 17-51122 Doc57 Filed 03/11/19 Entered 03/12/19 08:57:26 Page 2 of 2
EXHIBIT A
Case Name: JAMES T MCNALLY
Case Number: 1751122
Creditor Claim Distrib. Small Unclaimed
Name and Address Number Amount Dividend Dividend
JAMES T MCNALLY 999 $496.48

 

995 HILL TOP DR.
STRATFORD, CT 06614
